Criminal prosecution, tried upon indictment charging the defendants with assault with deadly weapon, resulting in serious injury. C. S., 4215.
Verdict: Guilty in manner and form as charged in bill of indictment.
Judgment: Eighteen months on the roads.
Defendants appeal, assigning errors.
The record is not altogether free from difficulty. The evidence tending to impeach the prosecuting witness' identity of the defendants as his assailants was competent, but its exclusion will not be held for reversible error, as the impeachment was otherwise before the jury without objection.
The question of jurisdiction, raised by the defendants, was decided against them in S. v. Everhardt, 203 N.C. 610, 166 S.E. 738.
No error. *Page 852